Title: From George Washington to Bartholomew Dandridge, 25 June 1782
From: Washington, George
To: Dandridge, Bartholomew


                  
                     Dear Sir
                     Head Qrs Newburgh 25th June 1782
                  
                  Mr Lund Washington having furnished me with copies of the Accts
                     with Mr Custis, I have drawn the whole into one view and sent it herewith, I
                     could not Balle the Acct because of the blank Articles in it; and because there
                     may be, on Mr Custis’s books, some charges against me of which I have no
                     knowledge—with regard to the first, I leave it to you to extend the Sums in any
                     manner you shall think just and reasonable—Mr Custis complained heavily of,
                     & objected to the valuation of the Stock &ca as fixed by Colo.
                     Bassett (as may appear by his Letters) & was answered, that it might be
                     settled in any other way as I wanted nothing but justice, & had no
                     doubt of his being actuated by the same principle. The rate of Exchange between
                     Stirling & Curry I leave also to you to extend; as you know how this
                     kind of business is regulated at this time, in Virginia—I do not nor how much
                     £100 Stirlg will fetch. When you have settled these matters, and have
                     ballanced the Acct be so good as to transmit me the sevl sums; that I may make
                     the Copy of the Acct (which I have kept by me) corrispond with the one sent,
                     when the blanks are filled up.
                  I perceive your unwillingness, to undertake the Guardianship of
                     Mr Custis’s Children and tho’ your reasons have weight in them, & some
                     trouble must ensue consequent of this trust; I cannot help once more,
                     expressing my wish to see you vested with it. In deed I know of no other in
                     whom it can be placed with any degree of propriety; or whose situation
                     & proximity to the Estate, and General Court, will enable him, or them
                     to discharge the duties required with more convenience & ease. When the
                     business of the Administration is clered, the principal trouble will be to
                     settle annual Accts & provide a good Steward; the last of which must,
                     situated as the Estate is, be under your immediate eye. the advantage of which,
                     every person who has had any thing to do with overseers, & Plantations
                     at a distance, must be amply convinced of.
                  If your conjectures of Posey be true, it will be an unfortunate
                     circumstance indeed; and I confess, there is but too much reason to apprehend
                     it—I conceived a bad opinion of him from the agreement I heard he had made
                     with Mr Custis; & it was encreased, when I came to talk with him on the
                     subject, in my way up.
                  I am clearly in sentiment with you respecting the propriety of
                     removing the Negros & Renting the Eastern shore Estate till the Heir
                     comes of Age—but till peace and tranquility is restored, I think it had best
                     be rented from year to year only—With respect to
                     the Annual value of it, I can give no opinion; but should conceive the best
                     mode of renting it high, will be to advertise it, not only in the Public
                     Gazettes of Virginia & Maryland, but at the Court House of the County
                     it is in, & the one next adjacent; desiring all Persons who incline to
                     Rent to give in His or her proposals before a certain day, on which it will be
                     let to them who have made the best offer previous to it.
                  It gives me much pleasure to hear that you, family &
                     friends are well—pray offer my best respects to them in wch your sister joins;
                     & believe me to be Yr Most Obedt & Affte frd
                  
                     Go: Washington
                     
                  
               